DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/24/2019 has been considered by the examiner.

Election/Restrictions

Applicant's election without traverse of Group lll, a three-dimensional printing device, Claims 9-15, in the reply filed on 11/04/2021 is acknowledged. Claims 1-8 as being drawn to a nonelected invention have been canceled.

Claim Objections

Claim 15 is objected to because of the following informalities: Applicant has been advised to replace “the powder control regions” in line 4 with -- the powder control temperature regions --.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ederer et al. (US 2015/0266238) in view of Chung et al. (US 6,815,636- of record) and Rodgers et al. (US 2015/0251353-of record).

With respect to claim 9, Ederer teaches a three-dimensional printing device (“a 3D printer”, Fig. 2) comprising:
a substrate (“build platform 102”) to receive powder material (“At least one layer thickness is also present between building platform 102 and the lower edge of coater 101… particulate material”, Pa [0049]);
a nozzle (“print head 100”) to deliver fusing agents to the powder material (“Print head 100 … deposits drops, including moderating agent 109 in the area of component 103”, Pa [0053]); and 
a warming lamp (“heat lamp 200”) to deliver energy to the fusing agents to cause thermal excitation of the powder material for fusing into solid parts creating a fused structure (“A heat lamp, which generates radiation 201 adapted to the moderating agent, is guided over the build space. When it reaches the printed sites, the heat is effectively coupled into the particulate material and causes it to be sintered.”, Pa [0054]).
Ederer teaches that the quantity of IR energy introduced into the particulate material may be set, for example, by means of the lamp power or by means of the 

In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

Chung is silent to a memory comprising instructions executable by the processor (“the control system”).
In the same field of endeavor, three-dimensional printing system, Rodgers teaches that system 10 also includes controller 34 configured to monitor and operate the components of system 10 (Pa [0095]), system 12 and/or controller 34 may also communicate with computer 38 including memory modules for generating and storing tool path and related printing instructions, and computer 38 may transmit these instructions to system 10 (e.g., to controller 34) to perform printing operations (Pa [0097]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Ederer in view of Chung with the teachings of Rodgers so that the one would provide the computer including memory modules for generating and storing tool path and related printing instructions with the device so that the computer transmit these instructions to the device and the control system in order to perform the operations. It has been held that the use of a known technique to improve KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

With respect to claims 11 and 12, Ederer as applied to claim 9 above further teaches that the substrate is set to receive a plurality of layers of powder material (“After printing, building platform 102 is moved in direction 108. A new layer 107 for coater 101 is generated thereby. The layer cycle begins all over again when coater 101 returns to its starting position. Repeatedly carrying out this cycle produces component [sic; body] 103 in the end.”, Pa [0051]), and Chung as applied in the combination regarding claim 9 above teaches adjusting radiant heat output and the energy beam power and/or scan speed in each layer of powder material (Co 3 li 15-59), thus one would have found it obvious to perform establishing locations of powder control temperature regions in each layer of powder material for the purpose of adjusting radiant heat output and the power and/or scan speed of the warming lamp in each layer of powder material.

With respect to claims 13 and 14, Chung as applied in the combination regarding claim 9 above teaches the infrared camera to take thermal measurements of each of the powder material and the solid parts so as to use the thermal measurements to establish the locations of powder control temperature regions, and one would have found it obvious to duplicate the infrared camera for the purpose of temperature control since it has been held that the mere duplication of parts, without any new or unexpected In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

With respect to claim 15, the combination as applied to claim 9 above teaches that the instructions cause the processor to control delivery by the nozzle of the fusing agents to the powder material (Rodgers, “computer 38 may transmit these instructions to system 10 (e.g., to controller 34) to perform printing operations”, Pa [0097]), and since this operation is performed with adjusting the powder and speed of the warming lamp, it would be inherently performed based on the locations of the powder control temperature regions and selected parts relative to the powder control regions.

Allowable Subject Matter

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 10, a primary reason why it is deemed novel and non-obvious over the prior art of record to a three-dimensional printing device as instantly claimed is that while the prior art (Chung et al., US 6,815,636- of record) teaches estimating, from known mathematical models, the desired temperatures in the region of the part being produced, then reading, from the digital output of a machine vision .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742